The majority opinion in this case has ignored the issue of discrimination pleaded and proved to the satisfaction of the jury by the appellee and has bottomed its opinion on the sole issue as to whether or not written notice was given to appellant by appellee of the character and kind of telephone he desired. The application signed by him and accepted by the company designated the kind and character of telephone that he wanted and constituted within itself a written demand for service provided for in 14261 of Pope's Digest. Had a separate written demand been made it could not have informed appellant more accurately and definitely of the kind and character of the telephone wanted than did the written application made and accepted by appellant. It is true that the statute is highly penal and must be strictly construed, but I think *Page 975 
the application which was signed by appellee and accepted by appellant was in strict compliance with the statute requiring that a written demand be made for service. The issue of whether or not the application signed by appellee and accepted by appellant was a sufficient written demand for the service wanted was submitted to the jury under collect instructions and it found that it was in compliance with the statute. I do not think that it can be said as a matter of law that the application was an insufficient demand for the service wanted. This being so the issue was properly submitted to the jury and determined by it adversely to appellant, and appellant is bound by the verdict. I think the majority of the court have clearly invaded the exclusive province of the jury in determining the question of fact as to whether the written application was an insufficient compliance with the statute. The case of Lee v. Southwestern Bell Tele. Co., ante, p. 859, 158 S.W.2d 933, is not a parallel case. In that case no notice or demand whatever was given by Mrs. Lee to the Southwestern Bell Telephone Company either in the form of a written notice or in the form of an application signed by her and accepted by the appellant. In the instant case there was a written application for the service desired which was accepted by the appellant. In the instant case appellant not only accepted a written application for the service desired, but demanded and received a $10 deposit which it has never returned.
I am not discussing the evidence in the record touching the issue of discrimination because the majority opinion does not discuss that issue.
In passing I might say that the great weight of the evidence in the instant case, in my opinion, discloses the grossest kind of discrimination between appellee and other users of the telephone in Fayetteville. As I understand from this record appellee is the only party in all the city of Fayetteville where appellant has attempted to require a telephone user to accept the placement of the telephone in a kitchen in the back end of his business building. This, too, in the face of the fact that appellee was willing for it to place the telephone in the front part or business part, under the counter or back of the *Page 976 
counter so the public generally could not use it. As the majority have not discussed this question I will not further express myself on the great injustice which, in my opinion, appellant is attempting to impose upon appellee in the placement of the telephone.
I, therefore, for the reasons expressed, respectfully dissent from the majority opinion.
Mr. Justice MEHAFFY joins me in this dissent.